     Case 1:21-cv-00070 Document 12 Filed 05/27/21 Page 1 of 7 PageID #: 33



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD


TAMMY PENNINGTON,

      Plaintiff,

v.                                          CIVIL ACTION NO. 1:21-00070

MERCER COUNTY COMMISSION,
et al.,

      Defendants.


                       MEMORANDUM OPINION AND ORDER

      On May 4, 2021, the court entered an order requiring

plaintiff to demonstrate good cause for failure to serve process

on defendants within 90 days, as required by Federal Rule of

Civil Procedure 4(m).       (ECF No. 5.)     On May 18, 2021, plaintiff

responded to the court’s order.         (ECF No. 11.)     Plaintiff states

that she has now (belatedly) served all defendants (save “Doe”

defendants) and asks the court to find that good cause exists to

deem the belated service proper and to let the case proceed. 1

Plaintiff does not request that the court exercise its

discretion to enlarge the time for service in the absence of

good cause.




1 Plaintiff effected service on defendants on May 12, 2021, (see
ECF No. 10), which was more than 90 days after she filed her
complaint.
   Case 1:21-cv-00070 Document 12 Filed 05/27/21 Page 2 of 7 PageID #: 34



     A plaintiff must complete service of process within 90 days

of the filing the complaint.      Fed. R. Civ. P. 4(m).       If a

plaintiff has not completed service within 90 days, the court

must determine whether the plaintiff has shown good cause for

failing to effect timely service.        Id.   The Fourth Circuit has

explained that “good cause” in the context of Rule 4(m)

“requires some showing of diligence on the part of the

plaintiffs . . . [and] generally exists when the failure of

service is due to external factors, such as the defendant’s

intentional evasion of service.”         Attkisson v. Holder, 925 F.3d

606, 627 (4th Cir. 2019).      A “plaintiff bears the burden . . .

of demonstrating good cause for any delay.”          Iskander v.

Baltimore Cty., Md., 2011 WL 4632504, at *1 (D. Md. Oct. 3,

2011).

     Courts often look to several factors to guide their

determination of whether a plaintiff has shown good cause, which

“include whether:    (1) the delay in service was outside the

plaintiff’s control, (2) the defendant was evasive, (3) the

plaintiff acted diligently or made reasonable efforts, (4) the

plaintiff is pro se or in forma pauperis, (5) the defendant will

be prejudiced, or (6) the plaintiff asked for an extension of

time under Rule 6(b)(1)(A).”      Scott v. Maryland State Dep’t of

Labor, 673 F. App’x 299, 306 (4th Cir. 2016) (citations

omitted).   “What constitutes ‘good cause’ for purposes of Rule

                                     2
   Case 1:21-cv-00070 Document 12 Filed 05/27/21 Page 3 of 7 PageID #: 35



4(m) ‘necessarily is determined on a case-by-case basis within

the discretion of the district court.’”         Collins v. Thornton,

782 F. App’x 264, 267 (4th Cir. 2019) (quoting Scott, 673 F.

App’x at 306 (4th Cir. 2016)).

     Here, plaintiff did not complete service within 90 days of

filing her complaint.     Her counsel intentionally delayed service

to accommodate his busy schedule.        Her counsel expected to

receive motions in response to the complaint, and it was an

inconvenient time to respond to those anticipated motions.             That

is not good cause.

     Good cause is a flexible concept that “requires courts to

consider all relevant facts and circumstances.”          Robinson v. G D

C, Inc., 193 F. Supp. 3d 577, 580 (E.D. Va. 2016).

Nevertheless, inherent in the concept of good cause is “some

showing of diligence.”     Attkisson, 925 F.3d 606, 627 (4th Cir.

2019), as amended (June 10, 2019); see also Collins v. Thornton,

782 F. App’x 264, 267 (4th Cir. 2019) (“The district court

properly reached its conclusion that no good cause was present

by considering and analyzing appropriate factors before it

bearing on whether Collins’s counsel was diligent in his effort

to effect service.”).     The conscious decision to delay service

for reasons of attorney convenience is the opposite of

diligence.   This is especially so here, where the convenience is

based on the speculation that defendants would not respond by

                                     3
    Case 1:21-cv-00070 Document 12 Filed 05/27/21 Page 4 of 7 PageID #: 36



filing answers, but by filing motions.          Because the explanation

for plaintiff’s failure to effect timely service precludes a

showing of diligence, there is no good cause.

     Under Rule 4(m), “even if there is no good cause shown

. . . [district] courts have been accorded discretion to

enlarge” the period for service.          Henderson v. United States,

517 U.S. 654, 662 (1996) (quoting Advisory Committee’s Notes);

see, e.g., Escalante v. Tobar Constr., Inc., 2019 WL 109369, at

*3 (D. Md. Jan. 3, 2019). 2      Although plaintiff has not expressly

asked the court to exercise its discretion to enlarge the time

period for service, the court will nevertheless consider whether

it should do so.

     Federal courts have identified several non-exhaustive

factors that guide the discretionary decision of whether to

enlarge the service period.       Such factors include “(i) the

possibility of prejudice to the defendant, (ii) the length of




2 After the Supreme Court’s decision in Henderson, the Fourth
Circuit recognized that district courts have discretion to
“extend[] the time for proper service of process,” even absent
good cause. Scruggs v. Spartanburg Reg'l Med. Ctr., 1999 WL
957698, *2 (4th Cir. 1999). This reading comports with the
plain language of the 2015 revision to Rule 4(m), which states
that a court “must dismiss the action without prejudice against
that defendant or order that service be made within a specified
time.” Fed. R. Civ. P. 4(m) (emphasis added); see Robinson, 193
F. Supp. 3d at 583; see also, e.g., United States v. Woods, 571
U.S. 31, 45 (2013) (recognizing that the word “or” “is almost
always disjunctive” and thus the “words it connects are to ‘be
given separate meanings’”).
                                      4
    Case 1:21-cv-00070 Document 12 Filed 05/27/21 Page 5 of 7 PageID #: 37



the delay and its impact on the proceedings, (iii) the reason(s)

for the delay and whether the delay was within the plaintiff’s

control, (iv) whether the plaintiff sought an extension before

the deadline, (v) the plaintiff’s good faith, (vi) the

plaintiff’s pro se status, (vii) any prejudice to the plaintiff,

such as by operation of statutes of limitation that may bar

refiling, and (viii) whether time has previously been extended.”

Robinson, 193 F. Supp. 3d at 580 (citing Kurka v. Iowa Cty., 628

F.3d 953, 959 (8th Cir. 2010); Newby v. Enron, 284 F. App’x.

146, 149–51 (5th Cir. 2008); Carter v. Keystone, 278 F. App’x.

141, 142 (3d Cir. 2008); Melton v. Wiley, 262 F. App’x 921, 924

(11th Cir. 2008); Wright & Miller, Federal Practice & Procedure

§ 1137 (2015)).     Consideration of these factors is not

mandatory.    Collins, 782 F. App’x at 267.        The court will

address these factors in turn.

     First, it does not appear that defendants would be

prejudiced by an extension of time.         Second, the length of delay

would not be excessive; the 90-day period for timely service has

only recently passed.      Third, the delay lies squarely within

plaintiff’s control and was the fault of plaintiff.            Fourth,

plaintiff failed to seek an extension before the deadline.

Fifth, it is questionable whether plaintiff acted in good faith. 3


3 See Stapleton v. Vicente, 2021 WL 1234636, at *4 (E.D. Ky. Mar.
31, 2021) (“Fifth, while the Stapletons may have made a good
                                      5
   Case 1:21-cv-00070 Document 12 Filed 05/27/21 Page 6 of 7 PageID #: 38



Sixth, plaintiff is not acting pro se.         Seventh, plaintiff has

made no argument that a dismissal here would bar refiling of the

action.   And eighth, this is the first extension of time

requested.

     The first, second, and eighth factors stand in favor of

granting an extension of time for service, while the third,

fourth, and sixth factors support dismissal.          The fifth and

seventh factors are unclear.      The third factor, however, is

especially concerning here.      As discussed above, the delay was

intentional.   Although plaintiff offers a reason for the

intentional delay, the reason is not a good one.           The court is

not inclined to exercise its discretion to expand the time for

service in these circumstances.

     For the reasons discussed above, this case is DISMISSED

without prejudice.




faith effort to perfect service after the Rule 4(m) service
deadline had passed, like Hatton, ‘it does not appear counsel
made a good faith effort to ensure that the service would be
made within the ninety-day period outlined in Rule 4(m). As a
result, the fifth factor weighs in favor of dismissal in this
action.’”) (quoting Hatton v. Nationwide Mutual Ins. Co., 2019
WL 3219149, at *5 (E.D. Ky. July 17, 2019)). But see Robinson,
193 F. Supp. at 580-81 (existence of good faith despite failure
to attempt service within 90-day window when Rule 4(m) timeframe
had recently been reduced from 120 days to 90 days).
                                     6
   Case 1:21-cv-00070 Document 12 Filed 05/27/21 Page 7 of 7 PageID #: 39



     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record.

     IT IS SO ORDERED this 27th day of May, 2021.

                                  ENTER:



                                   David A. Faber
                                   Senior United States District Judge




                                     7
